Citation Nr: 0300137	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 28, 
1998 for the assignment of a 100 percent disability 
evaluation for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to 
December 1974.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for major 
depression was received on April 28, 1998, more than a 
year following notice of the rating decision that granted 
service connection for major depression and assigned a 50 
percent disability evaluation therefor.  

2.  There was no evidence of an ascertainable increase in 
severity of the service connected major depression within 
the year prior to receipt of claim for increase on April 
28, 1998.  


CONCLUSION OF LAW

An effective date earlier than April 28, 1998 for a 100 
percent rating for major depression is not warranted under 
applicable laws and regulations.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5110 (West 1991 & Supp 2002); 38 C.F.R. 
§§ 3.159, 3.400(o)(2) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.104 (2002).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated. 38 
C.F.R. § 3.160(c) (2001).  The term "finally adjudicated 
claim" means an application, formal or informal, which has 
been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is earlier.  38 C.F.R. §§ 3.160, 20.1103, and 
20.1104 (2002).  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of 
an evaluation and award of compensation based on a claim 
reopened after final disallowance or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an 
increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for 
an increase is received within 1 year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-
98, 63 Fed. Reg. 56704 (1998).

In this case, determining whether the effective date 
assigned for an increased rating is correct or proper 
under the law requires (1) a determination of the date of 
the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." See 
Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  

VA is deemed to have constructive knowledge or notice of 
VA-generated documents.  Bell v. Derwinski, 2 Vet. App. 
611 (1992) (per curiam).  

By rating decision in March 1997, service connection was 
granted for major depression and a 50 percent disability 
evaluation was assigned effective in January 1996.  The 
veteran was notified of this decision and pertinent 
appellate rights on March 7, 1997, and did not appeal 
within a year following the notification. 

The veteran submitted a claim for an increased rating 
which was received at the RO on April 28, 1998.  Pursuant 
to this claim, the RO requested the Social Security 
Administration to provide copies of their records 
concerning that agency's finding of disability.  These 
records were received in May 1998.  According to a notice 
of award of benefits, dated in April 1998, that agency 
found the veteran was disabled as of July 15, 1996 and 
that according to their rules entitlement to disability 
benefits commenced in January 1997.  Accompanying the 
notice of award were copies of medical records concerning 
treatment the veteran had received for various 
disabilities in the 1990's including reports of 
psychiatric treatment in 1996. 

In May 1998, the veteran underwent a VA psychological 
examination at which time he reported that he had stooped 
working in July 1996 because he couldn't take the stress.  
Following examination, the diagnosis was severe recurrent 
major depression and a GAF score of 45 was assigned.  

By rating action in September 1998, the RO granted an 
increased rating to 100 percent for major depression, 
effective April 28, 1998.  The veteran appealed the 
effective date of the award.  Submitted in conjunction 
with that appeal in November 1998 was a February 1998 
decision of a Social Security Administrative Law Judge, 
awarding the veteran disability benefits.  It was 
determined that the veteran was found to be disabled in 
July 1996 because of a combination of degenerative disc 
disease and an affective disorder.  Accompanying the 
decision was a psychiatric review form wherein the Judge 
noted that the veteran had an affective disorder with 
depression.  It was recorded that the veteran had a 
moderate restriction in activities of daily living, 
moderate difficulty in maintaining social functioning, and 
often experienced deficiencies of concentration resulting 
in failure to complete tasks in a timely manner. 

Other evidence before the Social Security Administration 
included a report of a psychological evaluation done on 
April 15, 1997 which resulted in a diagnosis of severe 
recurrent major depressive disorder and the examiner 
commented that the veteran should be able to maintain 
gainful employment once he was psychiatrically and 
medically stabilized.

The veteran has referred to other evidence that he feels 
supports an earlier effective date for the 100 percent 
disability evaluation, even back to the effective date of 
the grant of service connection in January 1996, but this 
evidence was either received initially after his claim in 
April 1998 or was not material to the issue before the 
Board.  VA clinical records dated prior to May 1998, 
primarily in 1996, were considered in the prior rating 
decision of March 1997.  Documentation of work history, 
earnings, landlord notices, various legal documents, etc. 
were not received prior to the April 1998 claim or the 
February 1998 Social Security award letter.  

The applicable claim for an increase in this case was 
received, as indicated above, on April 28, 1998.  The RO 
granted the 100 percent rating for the psychiatric 
disorder effective on April 28, 1998 the date of receipt 
of claim.  The rating action in March 1997 was not 
appealed and was therefore final.  38 C.F.R. § 3.104.  
There has been no allegation of clear and unmistakable 
error in that rating action, so there would be no basis 
for a retroactive award under 38 C.F.R. § 3.105(a).  
Accordingly, if an effective date earlier than April 28, 
1998 were to be awarded in this case, there would have to 
be a showing of an ascertainable increase in severity 
within the one year period preceding the date of receipt 
of claim for increase.  38 C.F.R. § 3.400(o)(2).  After 
reviewing the evidence in this case, the Board is unable 
to discern an increase in severity within that one year 
period.  The Social Security Administrative Law Judge 
decision wasn't limited solely to the psychiatric disorder 
and moreover, that decision determined that the veteran 
was disabled all the way back to 1996, more than one year 
prior to the date of receipt of claim for increase.  
Accordingly, under the applicable effective date criteria, 
the Board finds that the appropriate effective date is no 
earlier than April 28, 1998, the date of receipt of claim 
for increase.  

II. VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA notified the 
claimant by letters dated in September 1998, April 2001, 
and September 2001 VA had or would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  The claimant was notified of the need for 
a VA examination, and one was accorded him.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help him by getting that evidence.  He was also 
advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain 
records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, VA's duty 
to assist has been fulfilled.  


ORDER

An effective date earlier than April 28, 1998, for a 100 
percent disability evaluation for major depression is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

